Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty following a tier III disciplinary hearing of illicit drug use. Petitioner exhausted his administrative remedies and then commenced this CPLR article 78 proceeding challenging the determination. The Attorney General has advised this Court that, during the pendency of this proceeding, the determination in issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has been afforded all of the relief to which he is entitled, the matter is dismissed as moot (see Matter of Fragosa v Willis, 47 AD3d 1045 [2008]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.